DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending. Claim 10 is withdrawn. Claims 1-9 are rejected.   

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 1-9, drawn to a heli-twisted acenes, classified in CPC C07B.
Group II.	Claim 10, drawn to a method of making a compound of formula (I), classified in CPC C07C.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the products as claimed can be made by intramolecular cyclization as opposed to a Wittig reaction as instantly claimed.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter and
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Traversal of Restriction Requirement
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election
During a telephone conversation with Mr. Avery Goldstein on 7/9/2021 a provisional 
election was made without traverse to prosecute the invention of Group I (claims 1-9).  Affirmation of this election must be made by applicant in replying to this Office action. 
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority
This application claims benefit to provisional Application No. 62/843,829, filed 5/6/2019. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The disclosure of the prior-filed application, Application No. 62/843,829, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for one or more claims of this application. Specifically, instant claims 1-9 encompass a much broader genus of heli-twisted acene compounds than that which is disclosed by the ‘829 application. Instant claim 1 is representative:

    PNG
    media_image1.png
    117
    367
    media_image1.png
    Greyscale

The ‘829 application (Appx. page 34) discloses the following subgroups of heliacenes:

    PNG
    media_image2.png
    349
    649
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    281
    336
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    285
    310
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    309
    325
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    299
    331
    media_image6.png
    Greyscale

See, also Chart 2-2 of Appx. p. 46:

    PNG
    media_image7.png
    667
    1051
    media_image7.png
    Greyscale

Since the heliacene genus carved out by instant claim 1 (i.e., a heliacene comprising ANY acene core AND any helicene pendant therefrom) is substantially broader than the structurally distinct subgenera depicted above, claims 1-9 shall have an effective filing date of May 6, 2020.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, only the most pertinent factors used to support the prima facie case are discussed below.
The instant claims are drawn to a “heli-twisted acene comprising an acene core; and a helicene pendant from the acene core.” In its broadest sense, the claims encompass any compound having a helicene with an embedded or “pendant” acene. As such, the claims read on a wide array of heli-acenes that include hetero-heli-acenes and optionally substituted versions of both the non-hetero and the hetero-heli-acenes.
The specification states “[a]cenes or polyacenes are a class of organic compounds and polycyclic aromatic hydrocarbons made up of linearly fused benzene rings.” Spec. para. 10. Linear acenes are represented by the structure 
    PNG
    media_image8.png
    130
    226
    media_image8.png
    Greyscale
, and helicenes have the structure 
    PNG
    media_image9.png
    153
    181
    media_image9.png
    Greyscale
, wherein n >1.
The specification discloses examples and subgenera that cover only a small portion of the scope encompassed by the heliacenes of instant claim 1. The specification ([0002]) characterizes the invented heliacenes as “configurationally stable twisted acenes that are imbedded into the structure of [7]helicene at the fulcrum ring”. Thus, the invented compounds are referred to as “[7]helitwistacenes. Accordingly, all examples are based on [7]helicene. See, e.g., the following structures from  Figs. 4 and 10-11:

    PNG
    media_image10.png
    323
    612
    media_image10.png
    Greyscale
 


    PNG
    media_image11.png
    361
    487
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    341
    509
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    276
    491
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    260
    496
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    281
    480
    media_image15.png
    Greyscale

Figure 18 depicts a representative synthetic strategy for preparing the claimed compounds:

    PNG
    media_image16.png
    698
    1119
    media_image16.png
    Greyscale

Claims 5-9 recite functional characteristics, physical properties, and structural shapes that further limit the claimed heliacenes of claim 1; however, these limitations do not have a clear structure-function correlation that can be readily deduced by a PHOSITA. In other words, these limitations do not provide distinct support for any structurally defined compounds that are not represented in the specification.
In view of the above, the specification does not adequately describe subject matter outside the scope represented by compounds having a [7]helicene core with an acene embedded therein at the fulcrum ring. In other words, the specification does not convey to a PHOSITA that the inventor had possession of heli-twisted acenes having a different helicene core, such as [4]helicene, [5]-helicene, [6]-helicene, [8]helicene, [9]helicene, and so forth. Furthermore, based on the particular description of the invention, it is evident that there is no descriptive support for helicenes having an embedded acene core at a ring other than the fulcrum ring. In addition, there is no descriptive support for non-carbocyclic heli-acenes when the specification makes reference only to hydrocarbon- or benzene-based rings.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claims are broad and generic with respect to all possible helicenes and acenes encompassed by the claims.  Since the specification lacks sufficient variety of species to reflect the wide variance in the claimed genus, the specification does not provide sufficient descriptive support for the myriad compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
This rejection may be overcome by limiting the structure of the claimed heli-twisted acenes in claim 1 (the sole independent claim) to one or more of the structures depicted above, or by replacing claim 1 with the following: “A carbocyclic heli-twisted acene, wherein the helicene is a [7]helicene and the acene core is embedded at the fulcrum ring of said helicene” or a similarly worded phrase having the same scope. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to the acene of claim 1, wherein the acene “is used” in an OLED (claim 3), such as a biomedical device (claim 4). The limitation “is used” describes a process step, which renders the claim indefinite because it is unclear whether the claim is drawn to a product or process. This rejection may be overcome be delete the “use” step. Alternatively, the claim may be rewritten as a device claim, such as “An OLED comprising a compound of claim 1.”
For the purposes of applying prior art, claims 2-4 will be construed as product claims, as opposed to process claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. J. Org. Chem. 2019, 84, 817-830 (pub. Dec. 12, 2018).
Weber et al. teach heli-acene compounds, such as 
    PNG
    media_image17.png
    101
    141
    media_image17.png
    Greyscale
. See, e.g., the Abstract and compound 11c. This compound anticipates the claimed invention as follows:
Claim 1, wherein the compound comprises an acene core and a helicene pendant therefrom.
Claims 2-4, are drawn to a “use” of the heli-acene of claim 1, which use does not change the chemical structure of the heli-acene defined by claim 1. 
Claim 5, wherein the heli-acene is highly fluorescent by nature.
Claim 6, wherein the heli-acene appears to have an end to end twist of 30, 60 or 144 degrees as an inherent physical property of the compound.
Claim 7, wherein the specific rotation of 7400 degrees appears inherent to the chiral structure.
Claim 8, wherein the acene core longitudinally twisted by nature.
Claim 9, wherein the heli-acene is a carbocyclic heli-acene.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Service STNext Database, Registry No. 191-69-5 [Entered STN: Nov. 16, 1984].
Registry No. 191-69-5 represents the heli-acene
    PNG
    media_image18.png
    201
    333
    media_image18.png
    Greyscale
. This compound anticipates the claimed invention as follows:
Claim 1, wherein the compound comprises an acene core and a helicene pendant therefrom.
Claims 2-4, are drawn to a “use” of the heli-acene of claim 1, which use does not change the chemical structure of the heli-acene defined by claim 1. 
Claim 5, wherein the heli-acene is highly fluorescent by nature.
Claim 6, wherein the heli-acene appears to have an end to end twist of 30, 60 or 144 degrees as an inherent physical property of the compound.
Claim 7, wherein the specific rotation of 7400 degrees appears inherent to the chiral structure.
Claim 8, wherein the acene core longitudinally twisted by nature.
Claim 9, wherein the heli-acene is a carbocyclic heli-acene.

Conclusion  
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626